DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/147737 filed on January 13, 2021 in which Claims 1-24 are presented for examination.

Status of Claims
Claims 1-24 are pending, of which claims 1-24 are rejected under 103. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 11-16 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more.  
Claims 1, 11 and 21 are directed to a non-transitory machine-readable media that allows a user to measure the distance between two data points to determine an anomalous data point.  The underlying concept is merely collecting data, analyzing the data by measuring the distance to determine a deviation value and ranking the deviation value of the data point.  The concept is not meaningfully different than those concepts found by the courts to be abstract (see: Electric Power Group (CAFC, Aug. 2016) Collecting information, analyzing it, and displaying certain results of the collection and analysis).
	The additional elements (i.e., the processors) when considered both individually and as a combination do not amount to significantly more than the abstract idea because limitations are merely instructions to implement the abstract idea on a processor and require no more than a generic computer to perform generic computer functions.
	Claims 2-6, 12-16 and 22-24 do not include elements that amount to significantly more than the abstract idea and are also rejected under the same rational.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 11-16 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angello (US Patent Application 2015/0051847) in view of Saha (US Patent Application 2019/0303710 A1) and further in view of Yutkowitz (US Patent Application 2003/0056147).

Claim 1, Angello teaches one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause: obtaining a first data point comprising a plurality of measurements from a plurality of sources (View Angello ¶ 25; operational and dynamics data from a plurality for sources associated with a plurality of devices); determining that the first data point is an anomalous data point based on a deviation of the first data point from a plurality of additional data points (View Angello ¶ 25; identify an anomaly based on deviation).

Angello does not explicitly teach determining a contribution of each of the plurality of measurements of the first data point to the deviation of the first data point from the plurality of additional data points; and ranking each measurement of the plurality of measurements based on the respective contribution of each measurement of the plurality of measurements to the deviation of the anomalous data point from the plurality of additional data points, wherein ranking each measurement of the plurality of measurements of the first data point comprises: responsive to determining that a first measurement of the plurality of measurements of the first data point has a higher contribution to the deviation of the first data point than a second measurement of the plurality of measurements of the first data point: ranking the first measurement higher than the second measurement in a ranking of the plurality of measurements of the first data point.

However, Saha teaches determining a contribution of each of the plurality of measurements of the first data point to the deviation of the first data point from the plurality of additional data points (View Saha ¶ 28, 32, 39; noisy data points); and ranking each measurement of the plurality of measurements based on the respective contribution of each measurement of the plurality of measurements to the deviation of the anomalous data point from the plurality of additional data points (View Saha ¶ 4, 39; apply weight to ranked distances or noisy data point, anomaly data point).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Angello with determining a contribution of each of the plurality of measurements of the first data point to the deviation of the first data point from the plurality of additional data points; and ranking each measurement of the plurality of measurements based on the respective contribution of each measurement of the plurality of measurements to the deviation of the anomalous data point from the plurality of additional data points since it is known in the art that anomalous data points can be ranked (View Saha ¶ 4, 39).  Such modification would have allowed the data point with the most deviation to be determined.

Angello and Saha do not explicitly teach wherein ranking each measurement of the plurality of measurements of the first data point comprises: responsive to determining that a first measurement of the plurality of measurements of the first data point has a higher contribution to the deviation of the first data point than a second measurement of the plurality of measurements of the first data point: ranking the first measurement higher than the second measurement in a ranking of the plurality of measurements of the first data point.

However, Yutkowitz teaches wherein ranking each measurement of the plurality of measurements of the first data point (View Yutkowitz ¶ 161, 297, 320; rank measurement data) comprises: responsive to determining that a first measurement of the plurality of measurements of the first data point has a higher contribution to the deviation of the first data point than a second measurement of the plurality of measurements of the first data point (View Yutkowitz ¶ 161, 297, 320; error value ranking): ranking the first measurement higher than the second measurement in a ranking of the plurality of measurements of the first data point (View Yutkowitz ¶ 161, 297, 320; rank error based on contribution to overall error).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with wherein ranking each measurement of the plurality of measurements of the first data point comprises: responsive to determining that a first measurement of the plurality of measurements of the first data point has a higher contribution to the deviation of the first data point than a second measurement of the plurality of measurements of the first data point: ranking the first measurement higher than the second measurement in a ranking of the plurality of measurements of the first data point since it is known in the art that the contribution to anomalous data points can be ranked (View Yutkowitz ¶ 161, 297, 320).  Such modification would have allowed the data point with the most deviation to be ranked as highest contributor.

Claim 11 is the method corresponding to the media of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 21 is the system corresponding to the media of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Saha further teaches generating a plane representing the plurality of additional data points; and determining a shortest distance between the first data point and the plane representing the plurality of additional data points (View Saha ¶ 3, 32; determine distance of noisy data point and other data points in dataset), wherein the shortest distance is a distance between the first data point and a second data point on the plane that is closest to the first data point (View Saha ¶ 32; data point part of cluster).
Claim 12 is the method corresponding to the media of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.
Claim 22 is the system corresponding to the media of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 2.  Saha further teaches determining a first difference between the first measurement of the first data point and a corresponding measurement of the second data point (View Saha ¶ 3, 32; determine distance between core data points and threshold quantity of other data points in data set); determining a second difference between the second measurement of the first data point and a corresponding measurement of the second data point (View Saha ¶ 3, 32; determine distance between core data points and threshold quantity of other data points in data set); and responsive to determining that the first difference is greater than the second difference: determining that the first measurement is a greater contributor than the second measurement to the deviation of the first data point from the plurality of additional data points  (View Saha ¶ 35; outlierness (point p))
Claim 13 is the method corresponding to the media of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.
Claim 23 is the system corresponding to the media of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 3.  Saha further teaches the first measurement is ranked higher than second measurement based on the determining that the first measurement is a greater contributor than the second measurement to the deviation of the first data point from the plurality of additional data points (View Saha ¶ 39; apply weight of ranked distances).
Claim 14 is the method corresponding to the media of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.
Claim 24 is the system corresponding to the media of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 2.  Saha further teaches the first data point is determined to be anomalous based on the shortest distance between the first data point and the second data point being greater than a predetermined threshold distance (View Saha ¶ 45, 48; nearest-neighbor).
Claim 15 is the method corresponding to the media of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  Saha further teaches identifying the first measurement as having a highest contribution, from among the plurality of measurements, to the deviation of the first data point (View Saha ¶ 55-65; ranked distances); identifying a data source associated with the first measurement (View Saha ¶ 70; anomaly data point represent fault in computing device); and notifying a user that the data source is in a fault state (View Saha ¶ 41, 70, 79; display results to user).
Claim 16 is the method corresponding to the media of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angello (US Patent Application 2015/0051847) in view of Saha (US Patent Application 2019/0303710 A1) in view of Yutkowitz (US Patent Application 2003/0056147) and further in view of Yi (US Patent Application 2019/0121838).

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach determining the contribution of each of the plurality of measurements to the deviation of the first data point from the plurality of additional data points comprises: performing a principal component analysis of the first data point and the additional data points to identify a variation of each data point from one or more principal components.

However, Yi teaches determining the contribution of each of the plurality of measurements to the deviation of the first data point from the plurality of additional data points comprises: performing a principal component analysis of the first data point and the additional data points to identify a variation of each data point from one or more principal components (View Yi ¶ 2; principal component analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with determining the contribution of each of the plurality of measurements to the deviation of the first data point from the plurality of additional data points comprises: performing a principal component analysis of the first data point and the additional data points to identify a variation of each data point from one or more principal components since it is known in the art principal component analysis can be used (View Yi ¶ 2).  Such modification would have allowed a variation of data points to be determined.
Claim 17 is the method corresponding to the media of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angello (US Patent Application 2015/0051847) in view of Saha (US Patent Application 2019/0303710 A1) in view of Yutkowitz (US Patent Application 2003/0056147) and further in view of Dodson (US Patent Application 2015/0339600).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach determining the contribution of each of the plurality of measurements of the first data point to the deviation of the first data point from the plurality of additional data points comprises: applying the first data point and the additional data points to a neural network to determine the first data point is anomalous.

However, Dodson teaches determining the contribution of each of the plurality of measurements of the first data point to the deviation of the first data point from the plurality of additional data points comprises: applying the first data point and the additional data points to a neural network to determine the first data point is anomalous (View Dodson ¶ 10, 25, 26; statistical model).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with determining the contribution of each of the plurality of measurements of the first data point to the deviation of the first data point from the plurality of additional data points comprises: applying the first data point and the additional data points to a neural network to determine the first data point is anomalous since it is known in the art a statistical model can be used (View Dodson ¶ 10, 25, 26).  Such modification would have allowed a faulty data point to be detected.
Claim 18 is the method corresponding to the media of Claim 8 and is therefore rejected under the same reasons set forth in the rejection of Claim 8.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angello (US Patent Application 2015/0051847) in view of Saha (US Patent Application 2019/0303710 A1) in view of Yutkowitz (US Patent Application 2003/0056147) in view of Kchouk (US Patent Application 2021/0374864) and further in view of Desmond (US Patent Application 2021/0174196).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach receiving a user input identifying one or more of the additional data points as being anomalous and updating an algorithm for detecting anomalous data points according to the user input.

However, Kchouck teaches receiving a user input identifying one or more of the additional data points as being anomalous (View Kchouk ¶ 14; verification).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with receiving a user input identifying one or more of the additional data points as being anomalous since it is known in the art a user can verify a data point (View Kchouk ¶ 14).  Such modification would have allowed a faulty data point to be verified.

The combination of teachings above do not explicitly teach updating an algorithm for detecting anomalous data points according to the user input.

However, Desmond teaches updating an algorithm for detecting anomalous data points according to the user input (View Desmond ¶ 35; user modifies ground truth data).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with updating an algorithm for detecting anomalous data points according to the user input since it is known in the art a user can modify an algorithm (View Desmond ¶ 35).  Such modification would have allowed a user to update the algorithm to detect a faulty data point.

Claim 19 is the method corresponding to the media of Claim 9 and is therefore rejected under the same reasons set forth in the rejection of Claim 9.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angello (US Patent Application 2015/0051847) in view of Saha (US Patent Application 2019/0303710 A1) in view of Yutkowitz (US Patent Application 2003/0056147) in view of Basel (US Patent Application 2020/0134510) and further in view of Garbow (US Patent Application 2007/0101202).

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach training a machine learning model to identify one or more data points as anomalous, wherein training the machine learning model comprises: obtaining a training data set of historical data points comprising historical measurement data, the training data set comprising: a plurality of historical data points, each historical data point comprising a plurality of measurements from a plurality of sources; for each historical data point of the plurality of historical data points, an indication of whether the historical data point is anomalous; training the machine learning model based on the training data set; wherein determining that the first data point is an anomalous data point comprises applying the machine learning model to the first data point; and responsive to applying the machine learning model to the first data point, identifying the first data point as anomalous.

However, Basel teaches training a machine learning model to identify one or more data points as anomalous (View Basel ¶ 50; machine learning), wherein training the machine learning model comprises: obtaining a training data set of historical data points comprising historical measurement data (View Basel ¶ 44, 50; historical data), the training data set comprising: a plurality of historical data points, each historical data point comprising a plurality of measurements from a plurality of sources (View Basel ¶ 44; previous operating states); training the machine learning model based on the training data set (View Basel ¶ 3, 16; training data); wherein determining that the first data point is an anomalous data point comprises applying the machine learning model to the first data point (View Basel ¶ 3, 16; training data); and responsive to applying the machine learning model to the first data point, identifying the first data point as anomalous (View Basel ¶ 3, 16; training data).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with training a machine learning model to identify one or more data points as anomalous, wherein training the machine learning model comprises: obtaining a training data set of historical data points comprising historical measurement data, the training data set comprising: a plurality of historical data points, each historical data point comprising a plurality of measurements from a plurality of sources; training the machine learning model based on the training data set; wherein determining that the first data point is an anomalous data point comprises applying the machine learning model to the first data point; and responsive to applying the machine learning model to the first data point, identifying the first data point as anomalous since it is known in the art that training data can be used (View Basel ¶ 44, 50).  Such modification would have allowed training data to identify a faulty data point.

The combination of teachings above do not explicitly teach for each historical data point of the plurality of historical data points, an indication of whether the historical data point is anomalous.

However, Garbow teaches for each historical data point of the plurality of historical data points, an indication of whether the historical data point is anomalous (View Garbow ¶ 61; high risk).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with for each historical data point of the plurality of historical data points, an indication of whether the historical data point is anomalous since it is known in the art that a high risk data point can be determined (View Garbow ¶ 61).  Such modification would have allowed a past faulty data point to be identified.

Claim 20 is the method corresponding to the media of Claim 10 and is therefore rejected under the same reasons set forth in the rejection of Claim 10.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the claims are not an abstract idea. According to MPEP 2106.05(f), claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.  The independent claims use a generic computer to perform a mental process.  


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Vankov et al. (US Patent Application 2008/0040088) teaches a rank ordering system provided to quantify the degradation in network performance caused by each failure, based on user-defined sets of thresholds of performance degradation. Each failure is simulated using a model of the network, and a degradation vector is determined for each simulated failure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114